Citation Nr: 0116246	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim for service 
connection for hypertension secondary to the veteran's 
service-connected PTSD.  

The Board notes that a December 1998 rating decision had 
previously denied the claim for service connection for 
hypertension secondary to service-connected PTSD.  However, 
as the veteran submitted the additional evidence and 
arguments regarding that claims within the one-year appeal 
period, the December 1998 determination was not yet final.  
See Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  
Therefore, his claim for service connection was an original 
claim.  In this regard, the Board notes that service 
connection for a heart disorder was previously denied by the 
RO in October 1979 as no heart disorder was found.  This 
current claim is based on a disorder, hypertension, which was 
first diagnosed in the record after the 1979 rating decision.  
In Ephraim v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, is not the same claim when it has not been 
previously considered.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  In this respect, the Board will, like the 
RO did before it, conduct a de novo review of the veteran's 
claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The provisions of the VCAA are 
applicable to the case currently on appeal and that, as 
indicated below, it appears that all notification and 
development action required by the VCAA has not been 
performed.  However, rather than delay granting the present 
claim for service connection for hypertension, the Board 
advises the RO that the additional action may be relevant to 
its future determinations regarding the evaluation and/or 
effective date of the hypertension claim granted herein. 


FINDING OF FACT

The veteran has hypertension that is aggravated by his 
service-connected PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 1999 written statement from Gary E. Wilson, M.D., a 
private physician, indicated that he had treated the veteran 
for hypertension since 1989.  The Board notes that the RO 
attempted to develop Dr. Wilson's records but received no 
response, and that correspondence in the claims folder 
indicates that the veteran was aware in June and July 1998 of 
the difficulty in obtaining Dr. Wilson's records.  In 
addition, during an October 1979 VA examination, the veteran 
reported "little pokes in the chest" for 20 years, "a few" 
heart attacks, and cardiac catheterization in 1970.  Clinical 
records from these sources have not been associated with the 
claims file.  Regardless, in light of the Board's fully 
favorable decision herein, the veteran has not been 
prejudiced by the failure to undertake this additional 
development.  To remand for the additional development would 
not result in any greater benefit for the veteran, but would 
result in further delay.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995); see also 38 C.F.R. § 3.310 (2000).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The veteran contends that service connection is warranted for 
hypertension due to his service-connected PTSD.  The Board 
has reviewed all the evidence of record.  In a July 1945 
rating decision, the veteran was awarded service connection 
for psychoneurosis, hysteria.  His service-connected 
psychiatric disability has been variously characterized over 
the years and is currently characterized as PTSD.

December 1997 to May 1998 treatment records from the VA 
outpatient clinic (VAOPC) in Port Richie, Florida, show a 
diagnosis of hypertension and reveal treatment by R. Magnus, 
M.D., and M. L. Messingham, M.D.  A May 1998 record signed by 
Dr. Magnus noted "[h]is hypertension does [increase] [at] 
times of [increased] anxiety; thusly the anxiety could 
contribute to the [high blood pressure]."  An April 1998 
letter from Dr. Wilson noted that the veteran had a "service 
connected long term nervous disorder" and opined that that 
disorder "undoubtedly has had some roll [sic] in his long 
standing hypertension."  He concluded, "[c]ertainly his 
hypertension has been aggravated by his chronic anxiety."

A September 1998 hypertension examination performed by a Dr. 
Lofti noted a history of hypertension, coronary artery 
disease, status post myocardial infarction, and a history of 
peripheral vascular disease, status post cerebrovascular 
accident in October 1997.  It was noted that a review of the 
medical records revealed persistently elevated blood pressure 
readings dating back to 1996.  A history of PTSD was also 
noted; however, no relationship between hypertension and PTSD 
was addressed in the examination report.  

A licensed psychologist, in a December 2, 1998, VA addendum 
to the September 1998 examination, stated that the medical 
record and review by an internal medicine physician showed 
that abnormal blood pressure readings only dated back to 1996 
while the veteran's anxiety condition dated to the 1940's.  
The psychologist stated that "[i]t is thus unlikely that the 
anxiety disorder which did not produce any appreciable 
elevated blood pressures for over fifty years would now, all 
of a sudden change dramatically in its manifestation."  The 
psychologist concluded that "[i]t is highly unlikely that 
there is a direct link between the patient's service 
connected anxiety disorder . . . to any elevated hypertension 
condition."  

Dr. Lofti provided a December 5, 1998, addendum to his 
September 1998 examination report and stated, "[i]n my 
professional experience, this patient's hypertension is 
related to the most common cause of hypertension, which is 
essential hypertension, due to the fact his hypertension 
remains persistently elevated."  He concluded, "[s]tressor 
inducted hypertension has circadian or diurnal variation 
which vary with periods of stress, making this patient's 
hypertension unlikely to be due to his neurosis."

In a June 30, 1999, letter, Dr. Messingham, one of the 
physicians who treated the veteran for hypertension at the 
Port Richie VAOPC, stated:

It is my medical opinion that this 
patient clearly has hypertension 
aggravated thereby his PTSD, as per 
regulations.  Clearly the letter from Dr. 
Wilson agrees.  It is common medical 
opinion that systolic hypertension is 
indeed made worse by stress, and this is 
well supported in the medical community.  
There is no doubt his systolic 
hypertension would be easier to control 
and require less medication if he did not 
have PTSD.  Therefore service connection 
should be granted.

In a July 12, 1999, letter, Dr. Magnus, another physician who 
treated the veteran for hypertension at the Port Richie 
VAOPC, stated that "[i]n my professional opinion the 
[veteran] clearly has hypertension aggravated by his anxiety 
condition, as per regulations."  Dr. Magnus explained that 
stress and anxiety caused the secretion of excess epinephrine 
which raised blood pressure.  Dr. Magnus stated that these 
conclusions were supported by studies involving both humans 
and animals.

Highly probative objective "positive" evidence supporting 
the veteran's assertions of a relationship between his 
service-connected PTSD and his hypertension is represented by 
the conclusions Drs. Wilson, Messingham, and Magnus.  Two of 
the physicians are VA physicians and one is a private 
physician.  In essence, they stated that the veteran's 
service-connected PTSD aggravated his hypertension.  They 
supported their findings by referencing common medical 
opinion and studies of both animals and humans.  Their 
findings were further supported by their knowledge of the 
veteran and his history, as all three treated the veteran for 
hypertension.  One example of this is Dr. Magnus' May 1998 
notation that the veteran's hypertension increased at times 
of increased anxiety.  In addition to personal knowledge of 
the veteran, it appears that Dr. Messingham also reviewed 
other evidence when preparing his June 1999 written statement 
as he indicated that he had reviewed Dr. Wilson's April 1998 
written statement. 

The "negative" evidence is the December 1998 addenda to the 
September 1998 VA examination report which concluded that the 
veteran's hypertension was not "due to" his PTSD.  The 
Board is not persuaded by these opinions, however.  First, 
the Board finds the opinion of a clinical psychologist to be 
less probative than that of a medical physician.  Second, it 
is not entirely clear whether Dr. Lofti and the clinical 
psychologist were as familiar with the veteran's history as 
were his three treating physicians.  The addenda did not 
explicitly state that the record was reviewed in connection 
with the preparation of the opinions expressed in the 
addenda.

The Board finds the positive evidence more probative as it is 
supported by three physicians, as opposed to the negative 
evidence which is supported by one physician and one clinical 
psychologist.  The Board also finds the positive evidence is 
more probative than the negative evidence because the 
treating physicians were more familiar with the veteran's 
history.  

Regardless, the Board points out that for service connection 
on a secondary basis to be warranted, it is enough that a 
chronic disability, like hypertension, has been aggravated by 
an already service-connected disability, like PTSD.  It is 
not necessary that the service-connected PTSD be the direct 
cause of the veteran's hypertension, although it may be, in 
order for service connection on a secondary basis to be 
granted.  

The December 1998 opinions focus solely on whether there is a 
"direct link" between the PTSD and the hypertension.  They 
do not clearly express an opinion as regards whether the 
veteran's service-connected PTSD aggravated his hypertension.  
For example, the psychologist's rationale that there is no 
"direct link" between PTSD and hypertension is based on the 
fact that abnormal blood pressure readings were not noted 
before 1996.  The significance of that fact, according to the 
psychologist, is that if anxiety produced high blood 
pressure, high blood pressure should have been present long 
ago when anxiety was first shown.  However, that fact would 
have seem to have little impact if the question was not 
whether PTSD caused hypertension to develop, but instead was 
whether PTSD is currently aggravating hypertension, where the 
etiology of the hypertension was not PTSD but was something 
else.  

Likewise, Dr. Lofti's opinion addresses whether the PTSD was 
the "cause" of the hypertension, not whether PTSD 
aggravated hypertension where the hypertension was due to 
some other cause.  In addition, the Board finds Dr. Lofti's 
opinion less probative because his opinion that there is no 
relationship between the veteran's PTSD and his hypertension 
is based on his assertion that the veteran's hypertension 
"remains persistently elevated."  This assertion 
contradicts the statement of the veteran's treating 
physician, Dr. Magnus, that the veteran's blood pressure 
readings increase when his anxiety increases.  Significantly, 
Dr. Lofti indicates that where hypertension varies with 
periods of stress, as Dr. Magnus describes, there would be a 
relationship between PTSD and hypertension.  The Board also 
notes that the blood pressure readings in the VA outpatient 
treatment records show readings varying between 162/70 and 
210/100 over a 6 month period. 

As explained above, the December 1998 VA opinions do not 
specifically address whether the veteran's service-connected 
PTSD aggravated his hypertension.  Thus, as regards the issue 
of aggravation, at least, there is no "negative" evidence.

Based on its review of the relevant evidence in this matter, 
it is the decision of the Board that the positive and the 
negative evidence is at least in equipoise as regards whether 
the veteran's service-connected PTSD aggravated his 
hypertension.  As such, service connection is warranted for 
hypertension.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).


ORDER

Service connection for hypertension is granted.  




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



